United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3183
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Todd Clark,                             *
                                        * [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: March 24, 2011
                                Filed: March 24, 2011
                                 ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Todd Clark pleaded guilty to being a felon in possession of a firearm and
ammunition, in violation of 18 U.S.C. § 922(g)(1). The district court1 sentenced him
to 180 months in prison as an armed career criminal (ACC) under 18 U.S.C.
§ 924(e)(1), which mandates imprisonment of not less than 15 years for a § 922(g)
offender who has three previous convictions for a violent felony or a serious drug
offense committed on occasions different from one another. Clark appeals. His



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967), questioning Clark’s ACC status.

       We hold that the district court properly sentenced Clark as an ACC. The record
showed, and Clark conceded, that he had previous convictions for three burglaries,
committed on three different days over a three-month period. See United States v.
Gray, 85 F.3d 380, 381 (8th Cir. 1996) (discrete criminal episodes, rather than dates
of conviction, trigger sentence enhancement under § 924(e)(1); burglaries committed
only 25 minutes apart were separate offenses for purposes of § 924(e)(1)). Because
of Clark’s ACC status, the court had no discretion to sentence him below the 15-year
statutory minimum. See United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir.
2003) (only authority to depart from statutory minimum is in 18 U.S.C. § 3553(e) and
(f), which apply only when government moves for departure based on substantial
assistance or defendant qualifies for safety-valve relief).

      Having reviewed the record under Penson v. Ohio, 448 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we grant counsel’s motion, and affirm the
judgment.
                       ______________________________




                                         -2-